Case 2:19-cr-00515-VAP Document 2 Filed 09/06/19 Page 1of2 Page ID #:10

 

UNITED STATES DISTRICT COURT |
CENTRAL DISTRICT OF CALIFORNIA —

CASE SUMMARY
S fi

 

FILED ~
CLERK, U.S. DISTRICT COURT

 

Rte

SEP - 6 2019

 

 

| ar =
Case Number Defendant Number __ 1 CENTRAL DISTRICT OF CALIFORNIA
¥

 

U.S.A. v.. JAMES DAVOLT

Indictment {_] Information

 

 

 

 

 

Year of Birth 1967 DEPUTY J

Investigative agency (FBI, DEA, etc.) - FBI

NOTE: All items MUST be completed, If you do not know the answer ora question is not applicable to your case, enter "N/A."

OFFENSE/VENUE

a, Offense charged as a:

[_] Class A Misdemeanor [_] Minor Offense [_] Petty Offense
[_] Class B Misdemeanor [_] Class C Misdemeanor Felony
b, Date of Offense 1/13/15; 2/9/15;2/12/15; 2/26/15; 9/3/15

 

c, County in which first offense occurred

San Luis Obispo County

d. The crimes charged are alleged to have been committed in
(CHECK ALL THAT APPLY): ,

CI Los Angeles
[-] Orange

go Riverside
[_] San Bernardino

C] Ventura

[_] Santa Barbara
San Luis Obispo,
[_] Other

Citation of Offense 18 U.S.C. 2252A(a)(2)(A), (b)(1);
18 U.S.C, 2252A(a)(5)(B), (b)(2)

e. Division in which the MAJORITY of events, acts, or omissions
giving rise to the crime or.crimes charged occurred:

 

Western (Los Angeles, San Luis Obispo, Santa Barbara, Ventura)
[_] Eastern (Riverside and San Bernardino) [] Southern (Orange)

RELATED CASE

Has an indictment or information involving this defendant and
the same transaction or series of transactions been previously
filed and dismissed before trial?

No [ ] Yes

If "Yes," Case Number:

 

 

Pursuant to General Order 16-05, criminal cases may be related
if a previously filed indictment or information and the present
case: : .
a. arise out of the same conspiracy, common scheme,
_transaction, series of transactions or events; or

b. involve one or more defendants in common, and would
entail substantial duplication of labor in pretrial, trial or
" sentencing proceedings if heard by different judges.

Related case(s), if any (MUST MATCH NOTICE OF RELATED |
CASE): ‘ :

 

 

‘CR-72 (12/17)

CASE SUMMARY

PREVIOUSLY FILED COMPLAINT/CVB CITATION
A complaint/CVB citation was previously filed on:

Case Number:

 

Assigned Judge:

 

Charging:
‘The complaint/CVB citation:
[_] is still pending
[_] was dismissed on:

 

 

PREVIOUS COUNSEL

 

Was defendant previously represented? [_]No  [_] Yes ~
IF YES, provide Name:
Phone Number:

COMPLEX CASE
Are there 8 or more defendants in the Indictment/Information?

‘L] Yes* No
Will more than 12 days be required to present government's
evidence in the case-in-chief? : ;

[_] Yes* No

*AN ORIGINAL AND 1 COPY (UNLESS ELECTRONICALLY FILED)
OF THE NOTICE OF COMPLEX CASE MUST BE FILED AT THE

 

 

"TIME THE INDICTMENT IS FILED IF EITHER "YES" BOX IS

CHECKED,

SUPERSEDING INDICTMENT/INFORMATION

IS THIS A NEW DEFENDANT? Yes [_]| No
This is the superseding charge (i.e,, Ist, 2nd).
The superseding case was previously filed on ,

 

Case Number

 

The superseded case:
[_] is still pending before Judge/Magistrate Judge

 

a was previously dismissed on

 

Are there 8 or more defendants in the superseding case?

[] Yes* ‘[] No 3

Will more than 12 days be required to present government's

evidence in the case-in-chief? :
[_] Yes* [_] No

Was a Notice of Complex Case filed on the Indictment or
Information? : s

~ F-| Yes [_] No /
#AN ORIGINAL AND 1 COPY OF THE NOTICE OF COMPLEX CASE
MUST BE FILED AT THE TIME THE SUPERSEDING INDICTMENT IS
FILED IF EITHER "YES" BOX IS CHECKED. .
Page 1 of 2
Case 2:19-cr-00515-VAP Document 2 Filed 09/06/19 Page 2of2 Page ID #14

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CASE SUMMARY

 

 

 

 

 

 

 

 

 

" INTERPRETER
Is an interpreter required? [_] YES NO
IF YES, list language and/or dialect:

 

OTHER

Male [| Female
U.S. Citizen [_] Alfen

Alias Name(s) “tarsier67@yahoo.com’,

_aIslero ey

 

"“sapai35@yahoo,com"

This defendant fs charged in:
All counts
[_] Only counts:

 

 

[_] This defendant is designated as "High Risk" per .
18 USC § 3146(a}(2) by the U.S. Attorney.

[[] This defendant is designated as “Spectal Case" per
18 USC § 3166(b)(7).

is defendant a juvenile? i_| Yes No
IF YES, should matter be sealed? [] Yes [_]No

’ The area(s) of substantive law that will be involved in this case
‘ include(s): os

{[] financial institution fraud [_] public corruption

og tax offenses
[_] mail/wire fraud

[] immigration offenses

‘J government fraud

[_] environmental issues
[_] narcotics offenses
violent crimes/firearms [_] corporate fraud

Other Child Exploitation

 

CUSTODY STATUS

Defendant is not in custody:
a. Date and time of arrest on complaint: i

 

b, Posted bond at complaint level on:
inthe amount of $

c. PSA supervision? [] Yes [_]No
d.ls on bail or release from another district:

 

 

Defendant is in custody:
a, Place of incarceration: .[[] State [_] Federal

 

b. Name of Institution:
c. if Federal, U.S. Marshals Service Registration Number:

 

d.[_] Solely on this charge. Date and time of arrest:

 

 

e, On another conviction: [J Yes CO No

AF YES: [_] State ["] Federal [_] Writ of Issue
f, Awaiting trial on other charges: [_] Yes [|] No

IFYES: [] State [[] Federal AND

Name of Court:

 

Date transferred to federal custody:

This person/proceeding is transferred from another-district
pursuant to F.R.CrP. 20 21 - 40

 

 

 

 

 

 

 

 

EXCLUDABLE TIME

SALLY YAH - eee

Determinations as to excludable time prior to filing indictment/infor

mation, EXPLAIN:

 

 

 

 

 

 

 

Date 09/04/2019

Signature of | U.S, Attorney

Amy E, Pomerantz
Print Name

 

 

 

 

 

 

 

 

 

 

CR-72 (12/17)

CASESUMMARY —” . Page 2 of 2
